DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2004/0095100 A1) in view of Miller, III (US 5,836,943), hereinafter Miller.
	Regarding claim 8, Thompson discloses, in Figure 1, method of operating an electrosurgical generator (20) with a high-voltage power supply that supplies a DC output voltage (Para [0037], “power supply 36 establishes desired levels of voltage and current of the DC power at 38”), and a high-frequency part that receives the DC output voltage of the high-voltage power supply and generates a high-frequency AC output voltage  which it then provides to the outputs of the electrosurgical generator(Para [0011], [0020], & [0035], “switching frequency establishes the frequency characteristic of the RF electrosurgical waveform…under high output RF electrosurgical energy demand conditions, the current mode controller delivers the switching signals at a relatively high frequency…the RF output section 40 creates the RF electrosurgical waveform 22 at the terminals 22 and 26 from the output DC power at 38”), wherein the method comprises controlling the high-voltage power supply (Para [0037], “The power controller 46 also responds to the output characteristic control signal 44 by supplying a power supply set control signal 50 to the current mode power supply 36. The current mode power supply 36 establishes desired levels of voltage and current of the DC power at 38 according to the power supply set control signal 50”) while measuring the AC output voltage of the high-frequency and an AC output current of the high-frequency generator continuously or in a time-discrete manner (Para [0039], “The current and voltage sensors 54 and 56 generate output current and voltage feedback signals 58 and 60, respectively. The current and voltage feedback signals 58 and 60 are supplied to the power controller 46”),
and the DC output voltage of the high-voltage power supply continues to be increased until at least a predefined maximum value for the DC output voltage or the AC output current, or a value derived from these values, is reached or exceeded; if at least one predefined maximum value for the AC output voltage or the AC output current, or a value derived from these values, is reached or exceeded, a further increase of the DC output voltage of the high-voltage power supply is stopped, letting the DC output voltage of the high-voltage power supply decrease (Para [0039], “The current and voltage feedback signals 58 and 60 are supplied to the power controller 46 so the power controller 46 can respond to the current and voltage levels of the output RF electrosurgical waveform 22 to adjust the value of the power delivery control signal 48 to establish and maintain the power of the output RF electrosurgical waveform at the level set by the user at the input devices 42 and which coordinates with the value of the power supply set control signal 50”);
But fails to disclose wherein also the DC output voltage of the high-voltage power supply is measured continuously or in a time-discrete manner, and that the DC output voltage of the high-voltage power supply is increased as soon as the DC output voltage of the high-voltage power supply reaches or falls below a predefined minimum value for the DC output voltage of the high-voltage power supply.
However, Miller discloses, in Figures 2 & 3, wherein the DC output voltage of the high-voltage power supply is measured continuously or in a time-discrete manner, and that the DC output voltage of the high-voltage power supply is increased as soon as the DC output voltage of the high-voltage power supply reaches or falls below a predefined minimum value for the DC output voltage of the high-voltage power supply (Col. 8, Lines 56-60, “The controller 70 in FIG. 3 performs current feedback control by sensing the output current at node 38 and adjusting the duty cycle of the switch 26 to maintain the voltage and/or current of the DC regulator 10 within a predetermined range to provide a desired surgical effect”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the DC output voltage measuring of Miller in the electrosurgical generator of Thompson, to achieve the benefit of maintaining the voltage and current of the DC output from the DC regulator within the desired range due to the substantial variation in resistance of the output load (Miller, Col. 9, Lines 17-20).
Regarding claim 9, Thompson in view of Miller disclose the method according to claim 8, and Thompson continues to disclose, in Figure 1, wherein for each maximum value to be predefined for the AC output voltage of the high-frequency generator and the AC output current of the high-frequency generator a highest possible maximum value that cannot be changed during operation is predefined, and each maximum value is set to the respective highest possible maximum value if the DC output voltage of the high-voltage power supply reaches or falls below the predefined minimum value for the DC output voltage of the high-voltage power supply (Para [0039], “The current and voltage feedback signals 58 and 60 are supplied to the power controller 46 so the power controller 46 can respond to the current and voltage levels of the output RF electrosurgical waveform 22 to adjust the value of the power delivery control signal 48 to establish and maintain the power of the output RF electrosurgical waveform at the level set by the user at the input devices 42 and which coordinates with the value of the power supply set control signal 50”).
Regarding claim 10, Thompson in view of Miller disclose the method according to claim 8, and Thompson continues to disclose, in Figure 1, wherein values of parameters such as the peak voltage of the AC output voltage and the DC offset of the AC output voltage are derived from the AC output voltage and the AC output current, and current values of these parameters are compared with the respectively preset maximum values (Para [0039], “The current and voltage feedback signals 58 and 60 are supplied to the power controller 46 so the power controller 46 can respond to the current and voltage levels of the output RF electrosurgical waveform 22 to adjust the value of the power delivery control signal 48 to establish and maintain the power of the output RF electrosurgical waveform at the level set by the user at the input devices 42 and which coordinates with the value of the power supply set control signal 50”), and 
But fails to disclose an increase of the DC output voltage of the high-voltage power supply is limited as soon as at least one preset maximum value for the DC offset and the peak voltage of the AC output voltage is reached or exceeded.
However, Miller discloses, in Figures 2 & 3, an increase of the DC output voltage of the high-voltage power supply is limited as soon as at least one preset maximum value for the DC offset and the peak voltage of the AC output voltage is reached or exceeded (Col. 8, Lines 56-60, “The controller 70 in FIG. 3 performs current feedback control by sensing the output current at node 38 and adjusting the duty cycle of the switch 26 to maintain the voltage and/or current of the DC regulator 10 within a predetermined range to provide a desired surgical effect”).
Regarding claim 12, Thompson in view of Miller disclose the method according to claim 8, and Miller continues to disclose wherein the DC output voltage of the high-voltage power supply is controlled by letting at least one output capacitor of the high-voltage power supply charge or discharge (Col. 4, Lines 22-33, “DC regulator converts a first DC signal from a power source into a second DC signal having a predetermined voltage…DC regulator includes…one or more capacitors for capacitively storing and releasing energy, and first switch means for alternately charging the capacitor means with the first DC signal and second switch means for discharging the capacitor means to generate the second DC signal”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Miller as applied to claims 8-10, & 12 above, and further in view of Kiss (US 2011/0163711 A1).
Regarding claim 11, Thompson in view of Miller disclose the method according to claim 8, but fail to disclose wherein a value between 20V and 5V is predefined as the minimum value for the DC output voltage.
However, Kiss discloses wherein a value between 20V and 5V is predefined as the minimum value for the DC output voltage (Para [0034], “produces a minimum of 250 ma and 12 volts DC”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the DC output minimum of Kiss in the electrosurgical generator of Thompson and Miller, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Allowable Subject Matter
Claims 1-7 are allowed.
Regarding claim 1, Thompson discloses, in Figure 1, an electrosurgical generator (20) with a high-voltage power supply that supplies a DC output voltage during operation (Para [0037], “power supply 36 establishes desired levels of voltage and current of the DC power at 38”), and with a high-frequency part that receives the DC output voltage of the high-voltage power supply during operation (Para [0011], [0020], & [0035], “switching frequency establishes the frequency characteristic of the RF electrosurgical waveform…under high output RF electrosurgical energy demand conditions, the current mode controller delivers the switching signals at a relatively high frequency…the RF output section 40 creates the RF electrosurgical waveform 22 at the terminals 22 and 26 from the output DC power at 38”),
generates a high-frequency AC output voltage and provides it to the outputs of the electrosurgical generator (Para [0011], [0020], & [0035], “switching frequency establishes the frequency characteristic of the RF electrosurgical waveform…under high output RF electrosurgical energy demand conditions, the current mode controller delivers the switching signals at a relatively high frequency…the RF output section 40 creates the RF electrosurgical waveform 22 at the terminals 22 and 26 from the output DC power at 38”);
wherein the electrosurgical generator comprises a control unit for controlling the high-voltage power supply (Para [0037], “The power controller 46 also responds to the output characteristic control signal 44 by supplying a power supply set control signal 50 to the current mode power supply 36. The current mode power supply 36 establishes desired levels of voltage and current of the DC power at 38 according to the power supply set control signal 50”), as well as at least one AC output voltage measuring unit and an AC output current measuring unit (Para [0039], “RF amplifier and output section 40 preferably includes a current sensor 54 and a voltage sensor 56”), that are configured and connected in such a way that the control unit respectively receives, when the electrosurgical generator is in operation, signals from the AC output voltage measuring unit and the AC output current measuring unit, which represent a respective current value of the AC output voltage and the AC output current (Para [0039], “The current and voltage sensors 54 and 56 generate output current and voltage feedback signals 58 and 60, respectively. The current and voltage feedback signals 58 and 60 are supplied to the power controller 46”),
wherein the control unit compares the respective current values of the AC output voltage and the AC output current with predefined maximum values for the AC output voltage and the AC output current, and limits an increase of the DC output voltage of the high-voltage power supply as soon as at least one predefined maximum value for the AC output voltage or the AC output current, or a value derived from these values, is reached or exceeded (Para [0039], “The current and voltage feedback signals 58 and 60 are supplied to the power controller 46 so the power controller 46 can respond to the current and voltage levels of the output RF electrosurgical waveform 22 to adjust the value of the power delivery control signal 48 to establish and maintain the power of the output RF electrosurgical waveform at the level set by the user at the input devices 42 and which coordinates with the value of the power supply set control signal 50”).
However, Thompson alone or in combination fails to disclose wherein the electrosurgical generator further features a DC output voltage measuring unit that is connected to the control unit, wherein the control unit receives, when the electrosurgical generator is in operation, signals from the DC output voltage measuring unit, which represent a respective current value of the DC output voltage, and the control unit is configured to compare a respective current value of the DC output voltage with a predefined minimum value for the DC output voltage, and causes the DC output voltage of the high-voltage power supply to increase as soon as the voltage falls below the predefined minimum value for the DC output voltage, and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Thompson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896